 Case 2:18-cv-00448-MWF-FFM Document 117 Filed 04/09/21 Page 1 of 2 Page ID #:3369




 1
                                                     JS-6
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   GEORGE DRAGAN, an individual;               Case No. 2:18-cv-448-MWF (FFMx)
11   and KIRILL DRAGAN, an individual,
12                                               Before the Honorable Michael W.
                         Plaintiffs,             Fitzgerald
13
14         v.                                    JUDGMENT AND PERMANENT
                                                 INJUNCTION
15   WILLIAM VALLADOLID, an
16   individual,
17
                         Defendant.
18
19
20         The Court previously granted summary judgment in favor of Plaintiffs
21   George Dragan and Kirill Dragan and against Defendant William Valladolid.
22   (Docket No. 101). The Court also previously granted Plaintiffs’ request for
23   dismissal of all of Plaintiffs’ claims against Defendants Trojan Investments LLC,
24   Mikhail Sosinsky, and Anna Sosinsky. (Docket No. 110). All claims in this action
25   are now resolved.
26         NOW, THEREFORE, pursuant to Rules 54, 58, and 65(d) of the Federal
27   Rules of Civil Procedure,
28
                                             1
 Case 2:18-cv-00448-MWF-FFM Document 117 Filed 04/09/21 Page 2 of 2 Page ID #:3370




 1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 2   judgment in favor of Plaintiff be entered as follows:
 3         1. Judgment in the amount of $1,434,800 is entered in favor of Plaintiffs
 4            and against Valladolid;
 5         2. Plaintiffs are entitled to pre- and post-judgment interest as provided by
 6            law.
 7         3. Defendant William Valladolid shall provide an accounting to Plaintiffs
 8            with respect to the $2,210,000 at issue in this lawsuit that Plaintiffs
 9            transferred, and/or caused to be transferred, either directly to Valladolid
10            or to Valladolid via Trojan Investments LLC (the “Funds”), by providing,
11            upon the request of Plaintiffs, all documents and information in the
12            possession, custody or control of Valladolid or his agents that may assist
13            Plaintiffs to identify, understand and/or trace the use, transfer, location or
14            disposition of the Funds and any proceeds thereof;
15         4. The preliminary injunction entered by this Court on July 23, 2018
16            (Docket No. 33) against Valladolid is hereby entered as a permanent
17            injunction, on the same terms as the preliminary injunction.
18         5. Plaintiffs are awarded their costs as provided by law.
19
20         IT IS SO ORDERED.

21         Dated: April 9, 2021             ______________________________
                                            MICHAEL W. FITZGERALD
22                                          United States District Judge
23
24
25
26
27
28
                                               2
